DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 23 August 2021 has been entered.
Claims 7-9 are new.  Claims 1-9 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a collagen peptide having an average molecular weight but fails to recite any units for the molecular weight.  It is also not clear if the average molecular weight recited is weight average molecular weight or number average molecular weight.  

For the purpose of examination any molecular weight that falls within the claimed range will be interpreted to read on the claims, regardless of units disclosed.  Claims 2-9 depend from claim 1 and necessarily incorporate the indefinite subject matter therein.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato WO 2013/051556 A1 (hereafter referred to as Sato, United States Patent Application Publication No. 2014/0220216 used herein for translation and reference) and Chang et al. United States Patent Application Publication No. 2003/0148005 (hereafter referred to as Chang).
Regarding claims 1-4, Sato discloses a beverage composition ([0019]) comprising:
collagen peptide with a weight average molecular weight of 1000 to 3000 at a concentration of 2000 to 4000 mg/10 mL ([0026],[0027],[0030]) as recited in claim 1; and reducing sugar such as fructose, maltose, glucose and combinations thereof as recited in claims 1-4 at a concentration of 100 to 5000 mg/10 mL (i.e. 2.5 to 250 parts by mass reducing sugar to 100 parts by mass collagen peptide- [0043],[0044]).
In this case, the instantly claimed ratio of reducing sugar and collagen peptide, i.e. 2 parts by weight reducing sugar to 100 part by weight collagen peptide, and that taught by Sato, i.e. 2.5 by mass reducing sugar to 100 parts by mass of collagen peptide, are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of reducing sugar disclosed by Sato and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of reducing sugar, it therefore would have been obvious to one of ordinary skill in the art that the amount of reducing sugar disclosed in the present claims is but an obvious 
Sato discloses that collagen containing beverages were known in the art to be healthful ([0004],[0006]).
Sato is silent regarding the proportion of potassium and magnesium in the composition.
Chang teaches a method of desalting nutritional supplements containing animal protein ([0001]).  Protein containing beverages having too much salt are not healthful for consumers, especially those who suffer from high blood pressure and illnesses of the kidneys, heart or cardiovascular system ([0005]).  In order to remove salt from beverages containing protein Chang teaches subjecting the beverage to ion-exchange chromatography ([0008-0017]).  Contents of magnesium and potassium were demonstrated by Chang to be reduced to levels of 59.3 ppm and 90.6 ppm respectively (Table 3).
Both Sato and Chang are directed towards health beverages comprising protein.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have subjected the collagen peptides of Sato to ion-exchange chromatography as taught by Chang in order to remove as much of the salts present as possible to provide a collagen beverage better suited for consumers who suffer from high blood pressure and illnesses of the kidneys, heart or cardiovascular system.  Given that ion exchange treatment is the same method disclosed by Appellant ([0027] of Appellant’s specification) for achieving the magnesium and potassium contents presently claimed, applying the ion exchange method of Chang to Sato would necessarily provide the potassium and magnesium contents presently claimed.  As such, the modification of Sato with Chang renders obvious the limitations of claims 1-4.
Regarding claims 5 and 6, modified Sato discloses all of the claim limitations as set forth above.  Sato discloses heating the beverage in a temperature range of 20°-80°C which overlaps with the temperature range recited in claim 6 and would necessarily produce Maillard products as recited in claims 5 and 6 ([0055]).
Regarding claims 7 and 8, modified Sato discloses all of the claim limitations as set forth above.  Sato also discloses the beverage composition comprises at least one acidifier selected from the group consisting of phosphoric acid, citric acid, tartaric acid, malic acid, ascorbic acid, lactic acid, succinic acid and fumaric acid ([0014]).
Regarding claim 9, modified Sato discloses all of the claim limitations as set forth above.  Sato discloses the beverage composition has a pH of 4.0 or less ([0019]).
Response to Arguments
Applicant's arguments filed 23 August 2021 have been fully considered but they are not persuasive.
Rejection under 35 U.S.C. 112 (a)-
	See new grounds of rejection set forth above under 35 U.S.C. 112 (b).
Rejection under 35 U.S.C. 103 –
	Applicant submits “Chang fails to teach or suggest which among plural kinds of elemental ions is/are actually effective to suppress the bitter taste of collagen.”  Applicant explains “Chang is entirely silent about the relationship between potassium and magnesium in terms of bitter taste of collagen.” 
Chang clearly provides the motivation to decrease a range of salts, including magnesium and potassium, in nutritional for the benefit of consumers who have high blood pressure and illnesses of the kidneys, heart or cardiovascular system ([0005]).  

9Chang teaches a method of desalting nutritional supplements containing animal protein ([0001]).  Protein containing beverages having too much salt are not healthful for consumers, especially those who suffer from high blood pressure and illnesses of the kidneys, heart or cardiovascular system ([0005]).  In order to remove salt from beverages containing protein Chang teaches subjecting the beverage to ion-exchange chromatography ([0008-0017]).  Contents of magnesium and potassium were demonstrated by Chang to be reduced to levels of 59.3 ppm and 90.6 ppm respectively (Table 3).
Both Sato and Chang are directed towards health beverages comprising protein.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have subjected the collagen peptides of Sato to ion-exchange chromatography as taught by Chang in order to remove as much of the salts present as possible to provide a collagen beverage better suited for consumers who suffer from high blood pressure and illnesses of the kidneys, heart or cardiovascular system.  Given that ion exchange treatment is the same method disclosed by Applicant ([0027] of the present specification) for achieving the magnesium and potassium contents presently claimed, applying the ion exchange method of Chang to Sato would necessarily provide the potassium and magnesium contents presently claimed.  
In response to applicant's argument that Chang does not teach the relationship between potassium and magnesium in terms of bitter taste of collagen, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796